DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of CLAIMS 1-3 in the reply filed on June 14, 2022 is acknowledged with appreciation.  The traversal is on the ground(s) that the restriction is premature because no search has been conducted.  This is not found persuasive because Applicant fails to point out the errors in the restriction requirement.  In addition, the claimed process fails to include all features described in the product claims; therefore, the process is not adapted to make the claimed product.  Thus lack of unity exists.  The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 4-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al (US 2015/0056447) in view of OYA et al (US 2008/0063586). 
	Bai teaches a composite material for wire assembling (abstract and claim 16) comprising an interior of carbon nanotubes (“CNT”) and amorphous carbon coating (Bai, para. 0034).  Figure 12 A of Bai shows a D/G ratio of 1.0 and higher for the composite material (Bai, para. 0095) which meets the claimed range of at least 0.5.  The CNT has a fibrous form with a diameter of 4 to 50 m (Bai, para. 0049) which is well within the claimed range of 0.1 to 50 m.  However, Bai fails to report the D/G ratio of the CNT without the carbon coating.  Oya teaches a CNT structure comprising an interior of crystalline carbon nanotubes (“CNT”) and amorphous carbon wall (Oya, abstract).  The CNT is capable of “readily controlling properties” and substantially free of metal impurities (Oya, para. 0008).  Therefore, the POSITA would be motivated to utilize the CNT of Oya in place of the CNT in Bai’s composite material.  Although Oya does not report the D/G ratio of the CNT, the CNT is taught to be calcined at 1000oC for 30 minutes (Oya, Examples 1-4) which are the exact calcining conditions disclosed in the instant specification to arrive at a D/G ratio of 0.1 or less (See instant specification, page 43, Table 1).  Therefore, the D/G ratio of the CNT of Oya resulted from calcining is necessarily at 0.1 or lower.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



July 2, 2022